 COLONY KNITWEAR CORPORATION245Colony Knitwear CorporationandLocal 107, Interna-tionalLadies'GarmentWorkers'Union,AFL-CIO andLocal 918, International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Party to the Contract. Cases29-CA-3561 and 29-CA-3678-April 2, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn June 28, 1974, Administrative Law JudgeThomas F. Maher issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions to the Decision andbriefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent they are consistent with the findings below.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(2) and (1) of the Actwhen, in the face of the Garment Workers claim forrecognition, Respondent recognized and entered into acontract with Teamsters Local 918 within a few daysafter the Garment Workers made its demand.' How-ever, we also agree with the General Counsel and theCharging Party that Respondent directly assisted in thesecuring of cards on behalf of Local 918, through itsagents and under circumstances clearly conveying tothe employees that it was the desire of Kaplan, Respon-dent's president and chief managing official, that theemployees should be represented by Local 918. In sofinding, we agree with the General Counsel that Lead-man Steve Schlyfestone actedasan agent of Respon-dent in securing signed cards in support of Local 918.The record is clear that Kaplan is the primary and solemanager of the plant. However, the record is also clearthat Kaplan, both during his presence in the plant andwhile away from the plant, conveys his directives toSchlyfestone, who in turn relays these directives to theemployees of the leadman on the succeeding shift. Therecord also shows that Schlyfestone frequently usesemployee Galvan as an interpreter to convey messagesto those Spanish-speaking employees who have dif-ficultywith the English language. On September 6,1973, Schlyfestone asked Galvan to sign a Local 918IMidwest Piping& Supply Co.,63 NLRB 1060 (1945)card. Galvan signed such a card and then later Galvan,along with Schlyfestone, called employees Bogdanovand Quiroga into the Respondent's office and discussedwith them the benefits that would result from represen-tation by Local 918, and had each of them sign a Local918 card. Employee Imbert, the leadman on the nightshift,was called into the office on September 7, and, inthe presence of Kaplan, Schlyfestone gave Imbert aLocal 918 card to sign. Imbert signed the card and atSchlyfestone's direction Imbert called employee Sierrainto the office and had him sign a Local 918 card. Fromthe above, it is clear that Schlyfestone was acting onbehalf of Kaplan in securing Local 918 cards and thatmost if not all of the Local 918 cards were procured bycoercion. Accordingly, we find that Respondent, actingthrough its agents, violated Section 8(a)(2) and (1) ofthe Act by coercively causing employees to sign mem-bership cards for Local 918.We also agree with the General Counsel and theCharging Party that Respondent violated the Act whenit entered into its contract with Local 918 and enforcedthe union-security clause therein. Local 918, as notedabove, did not at the time have an uncoerced majoritywhen it executed the contract with Respondent. Ac-cordingly, we find that by entering into the contractwith Local 918 and enforcing the union-security clausetherein, the Respondent violated Section 8(a)(3) of theAct.' In such circumstances, we further agree withthe General Counsel that Respondent's employees areentitled to reimbursement from Respondent of all duesand initiation fees collected pursuant to the unlawfulsolicitation of membership in Local 918, and the en-forcement of the unlawful union-security clause, andwill so order.3CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act,and is engaged in commercewithin the meaning of Section 2(6) of the Act.2 Raymond Buick, Inc,173 NLRB 1292, 1308 (1968);Hi Temp Inc.,203NLRB 753 (1973).3 In view of the nature of the violations found herein, we agree with theAdministrative Law Judge's conclusion that under the unusual circum-stances of this case the facts do not warrant the issuance of a bargainingorderAs a consequence, the question of whether or not the GarmentWorkers achieved majority status is not before us and we find it unnecessaryto pass on the Administrative Law Judge's conclusions with respect to thevalidity of the authorization cards of employees Niccolini and Quiroga. Inaddition, with regard to the Administrative Law Judge's recommendationthat the Niccolini and Quiroga matter be referred to the appropriate govern-mental agencies, we have been administratively advised by the GeneralCounsel that shortly after the Administrative Law Judge issued his Decisionherein the matter was referred to the Social Security Administration forconsideration by that agency. In our opinion, no further action is necessaryor appropriate and we will consequently not act on the Administrative LawJudge's recommendation in this matter. Our colleague correctly points outthat the evaluation of Quiroga's and Niccohm's cards presents difficulties,and it is for this reason that we note that we do not unnecessarily undertakethe task here.217 NLRB No. 38 246DECISIONS OE NATIONAL LABOR RELATIONS BOARD2.The Unions are labor organizations `within themeaning of Section 2(5) of the Act.3.By granting recognition to Local 918 as exclusivebargaining agent at a time when the Garment Workershad made a claim for representation based on a claimof majority' status among Respondent's employees, Re-spondent violated Section 8(a)(2) and (1) of the Act.4. By coercively causing Respondent's employees tosignmembership cards on behalf of Local 918, Re-spondent violated Section 8(a)(1) and (2) of the Act.5.By entering into, maintaining,and enforcing acollective-bargaining agreement containing a union-security clause when Local 918 did not represent anuncoerced majority of the employees in an appropriateunit, Respondent violated Section 8(a)(3) and (1) of theAct.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found and concluded that Respondent rend-ered unlawful assistance and support to Teamsters Lo-cal 918 thereby interfering with, restraining, and coerc-ing its employees in the exercise of rights guaranteedthem by Section 7 of the Act, we shall order that Re-spondent cease and desist therefrom. Affirmatively, weshall order that Respondent withdraw and withholdany recognition it had granted the aforesaid TeamstersLocal 918, including revocation of its collective-bar-gaining agreement with said Union,unless and untilTeamsters Local 918 is certified as majority representa-tive of Respondent's employees, pursuant to a Board-conducted election in the unit found appropriateherein, for purposes of collective bargaining. We shallalso order the Respondent to cease and desist fromcoercively inducing its employees to sign membershipcards for Local 918 and we shall order Respondent toreimburse all those employees of Respondent whojoined or began paying dues to Local 918 as a result ofthe coercion in forcing them to join Local 918 and thoseemployees who joined or began paying dues to Local918 as a result of the unlawful union-security clause forallmoneys paid by them or deducted from their earn-ings for initiation fees, dues, assessments, or other obli-gations of membership in Local 918 computed on thebasis as prescribed inF W. Woolworth Company,90NLRB 289 (1950), together with interest at the rate of6 percent per annum as prescribed inIsis Plumbing &Heating Co.,138NLRB 716 (1962). We shall alsoorder Respondent to post customary notices to em-ployees.In addition, although there has been no petition foran election among the employees in the appropriateunit, we shall order that in any election that may here-after be petitioned for the Regional Director shall ac-cept as a proper-showing of interest those membershipcards submitted herein by the Garment Workers insupport of its claim of representation status. At thesame time, and in the event Local 918 desires to partici-pate in any election that might be directed herein, be-cause of the taint on the membership cards of Local 918due to Respondent's unlawful conduct, the RegionalDirector shall not accept any showing-of-interest cardson behalf of Local 918 unless said cards are signed anddated at a time following Respondent's having fullycomplied with the posting requirements of our Orderherein.ORDER4Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Colony Knit-wear Corporation, Farmingdale, Long Island, NewYork, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Coercively causing its employees to,sign member-ship cards on behalf of Local 918, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America.(b)Rendering aid, assistance, or support to Team-sters Local 918, or any other Labor organization, byrecognizing it or bargaining with it as a representativeof Respondent's employees,unlessor until it is certifiedby the National Labor Relations Board as such repre-sentative in the unit found appropriate herein.-(c)Entering into,maintaining,and enforcing a col-lective-bargainingagreement containing a union-security clause when the labor organization does notrepresent a majority of its employees in an appropriateunit.(d) In any like or related manner interfering with,restraining, or coercing its, employees in the exercise ofrights guaranteed them by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which wefind will effectuate the policies of the Act:(a)Withdraw and withhold recognition of Local 918as the bargaining representative of its employees in theaforesaid appropriate unit, and revoke its collective-bargaining agreement with said Union.(b)Rehaburse employees in the aforesaid appropri-ate unit who were coerced into joining said Union or4Nothing in this Order shall require Respondent to vary or abandon anywage, hours, seniority, or other substantive feature on behalf of its em-ployees which Respondent has established while bargaining with the afore-said labor organization,or prejudice the assertion by its employees of anyrights they may have derived as a result of membership in or representationby said labor organization COLONY KNITWEAR CORPORATIONwho became members of said Union or paid it anymoney in accordance with the collective-bargainingcontract with Local 918, for all moneys paid by themor deducted from theirearningsfor initiation fees, dues,assessments,or other obligations of membership in saidUnion, together with interest at the rate of 6 percentper annum.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, timecards, personnel records and re-ports, and all other records necessary to determine themoneys due under the terms of this Decision.(d) Post at its Farmingdale, Long Island, New York,plant,copiesof the attached noticemarked"Appendix. ,5Copies of said notice, on forms pro-vided by the Regional Director for Region 29, afterbeing duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS ALSO ORDERED that in the event the ChargingParty desires to file a petition for an election in theappropriate unit the Regional Director for Region 29shall accept as a proper showing of interest those mem-bership cards submitted herein by the Garment Work-ersUnion in support of its claim of representationstatus.6IT IS FURTHER ORDERED that in the event the ChargingParty does file a petition for an election in the appropri-ate unit herein and Teamsters Local 918 desires toappear on the ballot the Regional Director for Region29 shall not accept any showing-of-interest cards onbehalf of Local 918, unless said cards are signed anddated at a time following Respondent's having fullycomplied with the posting requirements of our Orderherein.5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board:'6As noted in fn.3, supra,we found it unnecessary to pass on the Adminis-trative Law Judge's conclusions with regard to the showing-of-interest cardsof Niccolim and Quiroga, and, in view of the fact that the Charging Party'sremaining cards are sufficient to support a showing of interest to support anelection, we again find it unnecessary to pass on these cards at this time247MEMBERKENNEDY, concurring:I do not agree with my colleagues' observation infootnote 3 that it is unnecessary to pass upon the con-clusions of the Administrative Law Judge for rejectingthe authorization cards of Quiroga and Niccolini.The Administrative Law Judge correctly observed:Iam hard pressed to understand the logicofacceptingtheword-and the uniondesignations-of a man whose basic purpose un-derlying the whole manipulation was admittedlyan attempt to defraud the Government by filing afalse unemployment insurance claim.I am ,notpersuaded that the fact that the claim was notactually filed serves in any way to purify his initialmotives.It is arguable thatthis mandid signthis card,beit by an "X" or by someoneelse'sname, becausehe did wantthisrepresentative. But it ill behoovespublic officials,myself included, to underwritethis basic dishonesty inherent in the purposefulmisuse of names, or to tolerate resort to suchhandiwork in the furtherance of the Board's pro-cesses, as isurged here. On the contrary, it wouldseem to be our duty to protect these processesfrom such abuse. The two cards before us consti-tute the evidence by which we are asked to believethatQuiroga selected two different unions torepresent him in as many days. Because I deem hisadmitted scheme of procuring unemployment in-surance while gainfully employed to be the verygenesis of the cards, I refuse to become a party tothis deceit. I accordingly reaffirm my ruling toreject the cards of Quiroga for all purposes.What applies to Quiroga who admittedly con-trived the scheme which Niccolini thereafterobligingly adopted also applies to Niccolini him-self.And for these obviously related reasons I re-ject his authorization cards for all purposes aswell.In my view, thisBoardshould adopt the Administra-tive Law Judge's conclusions.In my view, such cardsshould not be counted in this or futurecases.Accord-ingly,I agreewith the Administrative Law Judge'srejection of those cards and his fmding that the Unionlacked majoritystatus. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentcollective-bargaining agreement with TeamstersLocal 918, for all moneys paid by them or de-ducted-from their earnings for initiation fees, dues,assessments,or other obligations of membershipin said Union, together with interest at the rate of6 percent per annum.COLONY KNITWEAR CORPORATIONThe National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collectivebargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT coercively cause our employees tosignmembership cards on behalf of Local 918,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America.WE WILL NOT recognize or deal with TeamstersLocal 918, as the representative of our employeesunlessand until it has been certified as the exclu-sive representative of our employees in the appro-priateunitby the National Labor RelationsBoard. The appropriate unit consists of:All full-time and regular part-time employees atour Farmingdale plant, exclusive of all clericalemployees, guards and all supervisors as definedin the Act.WE WILL 9OT enter into, maintain, or enforce acollective-bargainingagreement containing aunion-security clause when the labor organizationdoes not represent a majority of our employees inthe appropriate bargaining unit.WE WILL NOT vary -or abandon any wage, hours,seniority, or other substantive features establishedin behalf of our employees while bargaining withTeamsters Local 918, nor will we deny our em-ployees any right derived as a result of their mem-bership in or representation by said labor organi-zation.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexerciseof rightsguaranteedthem by Section 7 ofthe Act.WE WILL withdraw and withhold recognition ofTeamsters Local 918 as the bargaining representa-tive and revoke our collective-bargaining agree-ment withsaid Union.WE WILL reimburse our employees in the appro-priate unit who were coerced into joining saidUnion or who became members of said Union orpaid said Union any money in accordance with theDECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Administrative Law Judge: Uponcharges filed on January 7, 1974, in Case 29-CA-3678 andon September 24, 1973, in Case 29-CA-3561 with- anamendementthereto filed on December 19, 1973, by Local107,InternationalLadies'GarmentWorkers'Union,AFL-CIO, herein referred to as the Garment Workers,against Colony Knitwear Corporation, Respondent herein,the Regional Director for Region 29 of the National LaborRelations Board,hereincalled the Board,issued complaintsagainstthe Respondent on December 19, 1973, and February28, 1974, on behalf of the General Counsel of the Board,alleging violations of Section 8(a)(1), (2), (3) and (5) of theNational Labor Relations Act, as amended (29 USC § 151,et seq.),herein called the Act. In its duly filed answers theRespondent, while admitting certain allegations of the com-plaints, denied the commission of any unfair labor practice.By order of March 6, 1974, the Regional Director con-solidated the complaints herein.Pursuant to notice a hearing was held before me in Brook-lyn, New York, at which all parties were present, represented,and afforded full opportunity to call,examine, and cross-examine witnesses, present oral argument, and file briefs.Briefs were filed by counsel for the General Counsel, Re-spondent, and the Garment Workers on May 29, 1974. Uponconsideration of the entire record, including the briefs filedwith me, and the several documents introduced into the re-cord, and upon my observation of the witnesses appearingbefore me, I make the following:FINDINGS OFFACT AND CONCLUSIONS OF LAWITHE NATURE OF THE RESPONDENT'S BUSINESSColony Knitwear Corporation, Respondent herein, is aNew York corporation maintaining its plant and principaloffice in Farmingdale, Long Island, New York, where it isengaged in the manufacture and distribution of knitted fab-rics and related products. During the year preceding the dateof the trial herein the Respondent, in the course and conductof its business operations, caused to be manufactured anddistributed at its plant knitted fabrics valued in excess of$50,000, of which products valued in excess of $50,000 werefurnished to firms located in New York State which didbusiness in excess of $50;000 with customers located outsidethe State of New York.Upon the foregoing facts stipulated by the parties I con-clude and find the Respondent to be an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act. COLONY KNITWEAR CORPORATION249IITHE LABOR ORGANIZATIONS INVOLVEDIt is stipulated by the parties that Local 107, InternationalLadies'Garment Workers' Union, AFL-CIO, and Local918, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labor organiza-tions within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Sequenceof EventsImpelled by the efforts of Employees Jaime Perez a numberof Respondent's employees, all knitters, signed cards in lateAugust and early September 1973 authorizing the GarmentWorkers to represent them in collective-bargaining negotia-tions with the Respondent. To this end Organizer GasparSciacca, accompanied by Business Agent John DiGirolamo,visited Respondent's plant on the morning of September 6,1973, and met with Respondent's president, Robert A. Ka-plan. After appropriate introductions, Sciacca informed Ka-plan that the Garment Workers represented a majority of hisemployees and was ready to sit down and negotiate a con-tract.When Kaplan expressed surprise and his lack of knowl-edge in union matters Sciacca suggested that he might wantto contact his lawyer. On this note the Garment Workersrepresentatives left the plant, Sciacca stating that they wouldbe in touch and leaving his card.There is dispute in the record as to whether on this visitSciacca mentioned possessing signed authorization cards andhaving them checked by a disinterested third party. Anyconfusion on this point is dispelled by the telegram admit-tedly sent Respondent by the Garment Workers and recievedon the following day (September 7), wherein the demand forrecognition and bargaining was confirmed and the Unionstated that "we are prepared to prove our majority status."Immediately following the Garment Workers visit Presi-dent Kaplan called his father-in-law and partner, a Mr.Karol, and told him he -had had a visit fromtwo unionrepresentatives.Karol asked Kaplan if they had shown himanything or asked for anything and Kaplan replied that theyhad not. Karol closed the conversation by stating, "Okay,leave it to me." On the following evening, September 7,Sciacca of the Garment Workers learned that some of theemployees had signed papers "with the horse on it," referringto Teamsters' authorization cards bearing the printed seal ofthe International organization. This, of course, comportswith the testimony of President Kaplan who testified to a visitfrom JohnBarresi, a representativeof Local 918 of the Team-sters, sometime shortly before September 13.1 Barresi toldKaplan that the Teamsters represented Respondent's em-ployees and showed to Kaplan a group of authorization cardssigned by them. Kaplan took the cards proffered to him byBarresi and checked the signatures against cancelled pay-checks. Kaplan then called his partner, Karol, and, told himthat a representative of the Teamsters was in his office andhad presented him with cards. Karol announced that hewould come to Respondent's office immediately. When he1This date has not been definitely established but it had to occur priorto September 13, the date on which Sciacca returned to the plant andlearned of the Teamsters visit. Theretofore, apparently, he had learned onlythat the employees had signed Teamster cardsarrived he checked over the cards himself and asked andreceived Kaplan's assurance that they were "correct and au-thentic." On the basis of this inspection, according to Kaplan,"we agreed at that time to recognize this Union." WhereuponBarresi presented Kapland and Karol with a typed memoran-dum of agreement. The three of them discussed the memo-randum's contents in some detail and made corrections andadditions but did not sign it until September 21.Meanwhile on September 13, Sciacca and DiGirolamo ofthe Garment Workers paid a second visit to Respondent'splant seeking to follow up their, earlier request for recogni-tion, "to find out if Kaplan had decidedon sittingdown withthe Union." Upon meeting Kaplan he told the GarmentWorkers representatives that he had "signed a letter recogniz-ing the Teamsters." Whereupon, after a few salty words,Sciacca and DiGirolamo left, stating, "You will be hearingfrom us."Thereafter, on September 25, 1973, Respondent, Karolsigning, executed a contract with the Teamsters which in-cluded among its terms a provision for the checkoff andremittance of union dues and initiation fees and a union shop,provision requiring continued membership in the Teamstersof Respondent's employees following their hire or the execu-tion of the contract, whichever would be applicable.The union-security and checkoff provisions of the contracthave been enforced throughout the term of the contract, toand through the date of the hearing herein, excepting onlythat upon receipt of the complaint in this matter Respondentnotified the Teamsters that it no longer would remit moneysunder the terms of the contract but would make the requiredcollections and retain the moneys in an escrow account.Subsequent to the events detailed above Employee JaimePerez, the prime mover in the Garment Workers organizingcampaign, for which he received $300 in compensation, andthereafter the designated shop steward of the Teamsters forwhich he accepted a $10 payment, was laid off and wasthereafter refused reinstatement. This occurred under cir-cumstances which the General Counsel considers discrimina-tory and of such an aggravated nature as to justify the issu-ance ofa bargainingorder on behalf of the Garment Workersagainst the Respondent. For reasons which I shall set forthin detail hereafter, I have found that Perez was discharged forcause.B.CredibilityEvaluationThe major conclusions in this case will hinge directly uponcredibility determinations relating to the testimony of a num-ber of witnesses appearing before me and upon the weightthat I place upon certain of the documents introduced intoevidence.In an effort to establish the majority representative statusof the Garment Workers as of September 6, 1973, the dateupon which Gaspar Sciacca made his recognition demand inits behalf, counsel for the General Counsel offered in evidencetwo signed authorization cards of questionable authenticity.These were identified in the record as General Counsel'sExhibits 2(f) and (g), being the Garment Workers authoriza-tion cards of Armando Quiroga and Miguel Angel Niccolini,respectively. Thereafter, in support of the allegation that Re-spondent unlawfully assisted the Teamsters counsel intro- 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDduced Teamsters authorization cards signed by the same in-dividuals.Thesewere identified asGeneralCounsel'sExhibits 3(f) and (g)_ The complicating factor concerningeach of these cards is that the names and signatures on eachcard are interchanged even as they were interchanged onRespondent's payroll. Thus Quiroga was known as, identifiedhimself as, and signed his authorization card as Miguel AngelNiccolini; and Niccolini did likewise under the name of Ar-mando Quiroga. When asked at the trial for explanation ofthis unusual behavior Quiroga testified that when or immedi-ately before he signed the Garment Workers authorizationcard thewas alsoworking for another employer, RobertTodd,' and expected a layoff there. Hoping to collect unem-ployment insurance _forthis layoffwhile working at his newjob with Respondent, Quiroga used Niccolim's socialsecuritynumber and.signed his name. It appears, as things turned out,that he did not collect the unemployment insurance becausehis Richard Todd job resumed or continued, and for a periodhe held two jobs.Next, Niccolini's Garment Workers card dated September10, and signed with the name Armando Quiroga, bears Nic-colini's correct address but the incorrectage and,of course,the wrongname.Niccolini explains that, knowing of his fel-low worker Quiroga's unemployment insurance ploy atTodd, he indulged in this manipulation to accommodate him,and when he came to Respondent's plant where Quiroga wasalready at work under Niccolini'sname,Niccolinimain-tained the fiction and continued to use Quiroga's name. Thetwo of them continued the misrepresentation when theythereafter signed Teamster authorization cards.In the course of Niccolini's testimony the pretrial affidavitssigned and sworn to by him were referred to and eventuallyadmitted into evidence. His first affidavit, given to a Boardagenton October 19, 1973, was signed with the name Ar-mando Quiroga and appears in the record as ALJ Exhibit 1.The second affidavit was given to the same Boardagent onNovember 8, 1973, and it too bears the signature of ArmandoQuiroga. It appears in the record as ALJ Exhibit 2. Nic-colini's third affidavit, which bears his true nameand signa-ture, was given to counsel for General Counsel on April 4,1974.This contained Niccolini's admission of his earliermisuse of Quiroga's name and signature on the four cards andtwo previous sworn statements and provides an explanationof the reasons for doing so, as I have set it forth above. Insummary total, therefore, it appears that that we are con-fronted with six misrepresentations: four as to authorizationcards and two as to sworn affidavits.At the trial, during the course of Niccolini's explanation,I entered the following findings upon the record:My decision will show by footnote or otherwise that I donot rely and will not rely on the testimony of this witnessin any form nor will I consider his card for any purposesof tabulation of majority status.When asked by counsel for the Teamsters if this findingwould reach to Mr. Quiroga also, I replied, "Yes, it does."I now reaffirm these rulings as to the cards and the testimonyof Niccolini and Quiroga.2Quiroga signed his card on September 5 He testified he commencedwork with Respondent at the end of August or the beginning of SeptemberI am mindful, of course, of the holding of the United StatesCourt of Appeals for the Second Circuit inN.L.R.B. v. Uni-versal Camera Corporation,3wherein it was held that it isnot uncommon "to believe some and not all" of awitness'testimony. I am equally mindful of the vigorousargumentpresented me by both counsel for the General Counsel and forthe Garment Workers in their respective briefs, urging thatI reconsider the credibility resolution which I made at thetrial, and that I give credence to the witness' testimony as tothe cards, and accept the-cards themselves. Thus it is urgedthat the individual employee, by his ownadmission, signifiedhis intent to be represented by means of the card he submit-ted, regardless of thenamehe used, and so "it is theman, notthe name which should be the controlling factor." Addition-ally, it is urged by counsel for the Garment Workers, refer-ring to an evidentiary conflict between Quiroga's testimonyand a statement in one of his affidavits, as follows:The Judge should conclude that Quiroga made anhonest mistake in his affidavit which is corrected on thestand. A close reading of Quiroga's affidavit will showthat that was the only statement (the disputed inconsist-ent one) which was inconsistent with his testimony.Quuiroga admitted that he worked under Niccolini'sname because he planned to collect unemployment in-surance benefits from his former job at the time heworked for Colony. He never collected those benefits,however, according to both his testimony and his affida-vit.That fact is not disputed.Except for working under Niccolini's name,Quirogadid nothing improper or unlawful. In light of the factsand argumentsadduced here, his testimony should becredited and his card counted towards the CaptionalILGUW proof of majority.I am hard pressed to understand the logic of accepting thework-and the union designations-of a man whose basicpurpose underlying the whole manipulation was admittedlyan attempt to defraud the government by filinga false unem-ploymentinsuranceclaim. I am not persuaded that the factthat the claim was not actually filed serves in any way topurify his initial motives.It is arguable thatthisman didsignthiscard, be it by an"X"' or by someoneelse'sname, because he did wantthisrepresentative.-But it ill behooves public officials, myself in-cluded, to underwrite this basic dishonesty inherent in thepurposeful misuse of names, or to tolerate resort to suchhandiwork in the furtherance of the Board's processes, as isurged here. On the contrary, it wouldseem tobe our duty toprotect these processes from such abuse. The two cards beforeus constitute the evidence by which we are asked to believethat Quiroga selected two differentunionsto represent hirein asmany days.BecauseI deem his admitted scheme ofprocuring unemploymentinsurancewhile gainfully em-ployed to be the very genesis of the cards, I refuse to becomea party to this deceit. I accordingly reaffirm my ruling toreject the cards of Quiroga for all purposes.3 179 F 2d 749, 754. COLONY KNITWEAR CORPORATIONWhat applies to Quiroga who admittedly contrived thescheme which Niccolini thereafter obligingly adopted alsoapplies to Niccolini himself. And for these obviously relatedreasonsI reject his authorization cards for all purposes aswell.Finally we come to Niccolini's affidavits.I am not per-suaded that simply because Niccolini, in his April 10 affidavittaken by counsel for the General Counsel, made full breastof hismisrepresentationson the cards and on his two swornaffidavits signed as "Armando Quiroga," he thereby ex-onerated himself. Nor am I persuaded that simply by swear-ing in his third and properlysignedaffidavit that the factssupplied in his two falsely signed affidavits are true he isthereby fortified in truth and worthy of belief. On the con-trary, Niccolini's willingness to signthe first two affidavits ashe did underscores, in my judgment, a propensity to triflewith the truth which he first manifested when he accom-modated Quiroga's efforts to fraudulently obtainsocial-security payments.It is onthe basis of the foregoing, inaddition to my observation of both Quiroga and Niccolim onthe witness stand, that I have reaffirmed my conclusion notto credit the testimony of either, nor to accept their improp-erly signed authorization cards, nor their testimonial expla-nations of why they did it, as evidence of their intent toauthorize their representation by either of the unions whosecards they signed.EmployeeJaimePerez presents a further credibility prob-lem that is determinative of the issues involved herein.A study of Perez' testimony disclosesnumerouscontradic-tions with his own previous testimony and the testimony ofother witnesses called by the General Counsel. Illustrative ofthis is his testimony that during a 3-week period an employeealleged to be a supervisor, Steve Schlyfestone, ate lunch in theoffice with the secretary "most of the time." Upon cross-examination Perez, hesitantly and obviously agitated, admit-ted that this occurred "about three times that I remember,"and finally stated "I don't remember how many times."4Garment Workers Representative Sciacca testified that heobtained copies of Teamsters authorization cards signed byRespondent's employees fromJaimePerez, who had told himhe had taken these cards from a desk in Respondent's officeto bring tohim. Icredit this testimony. Perez, on the otherhand, testified that he never went into the office and tookanything, that he' never cameinto possessionof Teamstercards, and that he never gave Teamster cards to Sciacca.Additionally, Perez testified that he never talked to otherwitnessesabout thecaseduring the course of the trial, allwitnessesexcepting Perez, an alleged discriminatee, havingbeen excluded from the hearing room pursuant to a rulingsequestering witnesses. Upon cross-examination Perez admit-ted that'hehaddiscussed items of testimony with these peo-ple.For all of the foregoing, being illustrative of what I con-sider a relaxed approach to matters of truth and falsity, andupon my observation of Perez' demeanor as he testified, and4Counsel for the General Counsel's brief, at p. 5, states the following"While the knitters have no lunch period and have to eat at their machineswhile working, Schlyfestone often eats in the office with the secretary." Inthe light of Perez' own confused testimony, including his failure to recallmore than three such occasions, I must rejeci counsel's statement to me asunsupported.251as he sat in the hearing room throughout the trial, I find himto be an unreliable witness and will credit his testimony onlyas it is corroborated by credible witnesses or constitutes anadmission against interest.In addition to my determination of the credibility of theforegoing three witnesses I am persuaded that other witnessesappearing in behalf of General Counsel took an equally am-bivalent approach to the truth. These I shall comment uponas they significantly relate to findings that I make.Withrespect to such testimony as well as to my findings relatingto Perez, Niccolini alias Quiroga, and Quiroga alias Nic-colini, I have, as already noted, relied upon the demeanor ofthe respective witnesses and have made my findings accord-ingly.And, apart from considerations of demeanor I havetaken into account, as illustrated herein, inconsistencies andconflicts evidence. My failure to detail each of these is not tobe deemed a failure on my part to have, fully consideredit.,C. The Unit Appropriate for BargainingIn his brief to me counsel for the General Counsel reassertsthe allegation of the complaint that the unit appropriate forthe purposes of collective bargaining is all full-time and regu-lar part-time employees of Respondent at its Farmingdaleplant, exclusive of all clerical employees, guards, and allsupervisors as defined in the Act. In the absence of argumentand evidence to the contrary, I conclude and find the unit tobe appropriate as alleged.1.Composition of the unitThe parties appear to be in general accord as to the compo-sition of the unit. Thus there is no dispute that Carol Altoltz,listed on Respondent's payroll as secretary, would be prop-erly excluded, and that Jose Aguilar, Jose Fuentes, and DavidChrist, all Sunday workers employed as of September 6, beproperly included as regular part-time employees. It is con-tended, however, that Employees Steve Schlyfestone, theleadman on the 8 a.m. to 4 p.m. shift, possesses supervisoryauthority and should be excluded from the unit for that rea-son and Respondent be charged with responsibility for con-duct attributed to him as its agent.2. Supervisory statusRespondent operates 16 knitting machines on 3 shifts: 8 to4, 4 to midnight, midnight to 8. Four employees are assignedto each of these shifts and included in each group of four isa leadman. On the day shift this is employee Steve Schlyfe-stone; during the significant periods herein the leadman onthe evening shift was employee Eber Rodrigues, who upon hisquitting was replaced by employee Buitargo; and on the mid-night shift it was employee Luis Imbert. Each of these em-ployees punched timecards. As to September 6, their rates ofpay differed. Rodrigues and Schlyfestone received $4.50 perhour and Imbert $4 per hour. Rodrigues terminated his em-ployment shortly thereafter, Schlyfestone received a 25-centraise under the Teamsters contract. The record is silent as to5Bishop and Malco, Inc., d/b/a Walker's,159 NLRB 1159, 1161 (1966). 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDImbert's currentwages.All threeleadmen, including Schlyfe-stone,run their own machines in addition to performingother duties on their respective shifts.'While the operationof themachines was in great measureautomatic there wasfrequent need for repairs, and when a new fabric was runchanges were made in the yarns being used. It is generallyagreed that Schlyfestone was responsible for machine repairon his shift,as wasRodrigues on his.' There is no testimonyconcerning Imbert's fixing the machinery.None of the leadmen admit to giving orders except as tothe routineoperational onesinvolving the changing of yarn;and this change emanates from President Kaplan. But whatdid occur was that the leadman on each shift received neces-sary instructions for therunning ofthe machines and theoperations of the shift and the yarns to be used from theleadmanon the previous shift. This system of relays began,of course, with President Kaplan who was present on the dayshift and who gave the necessary instruction to Schlyfestoneto carry out and topass on inturn to the leadmen of thefollowing shifts.'Each of the three, Schlyfestone, Imbert,and Rodrigues, in fact considered themselves in charge oftheir respective shifts and testified to having been so advisedby Kaplan. None of them, however, conveyed any ordersexcepting the routineonesreferred to above which involvedthe running and changing of yarns or the relaying of suchother instructions to employees as directed by Kaplan. In thisrespect it is particularly significant that many of the em-ployees calledas witnessesby the General Counsel testifiedthat they were not given orders by Schlyfestone, or the otherleadmen, but only by Kaplan.'Quite apart from the findings I- have made to this pointconcerning leadman, the essence of the problemis the allegedpeculiar position of Steve Schlyfestone whom General Coun-sel and the Garment Workers claimto possesssupervisoryauthority,as anadjunct to their legal theory that Respondent,through Schlyfestone, indulged in conductallegedto be viola-tive of the Act.Significantly,no claimismade that the leadman on eitherthe evening or midnight shift should be excluded from thebargainingunit-only Schlyfestone.It remainsto be deter-mined, therefore, how Steve Schlyfestone's duties differ, ifthey do, from those of the other two.Upon the credited testimony of President Kaplan it is evi-dent that Schlyfestone has no authority to either hire or fire.Thus the only instanceallegedtohavebeenahiring-Montoya-is one where Schlyfestone was introducedto a potentially good knitter, told Kaplan about him over thetelephone at the time of the introduction, and put him towork for the two remaining hours of the shift, at Kaplan'sdirection.On the following morning Kaplan hired theman.10Nowheredoesitappear in the record that Schlyfe-6 The credited testimony of Employee David Galvan and President Ka-plan.7The credited testimony of employees Ruben Bogdanov and Rodrigues.8The testimony of President Kaplan and employees Schlyfestone, Ro-drigues, Imbert, and Sierra9 Employees David Galvan, Ignazio, Montoya, and Ricardo Romero10 1 do not credit Montoya's testimony that he was not hired by Kaplan.Furthermore, the best testimony this witness could otherwise supply onSchlyfestone's status isthat "he thought" he was in charge. And even whenhe did go to Schlyfestone following his hiring for the usual directions on thestone, or any other leadman, was responsible for the dis-charge of an employee."What the leadmen did do, how-ever, according to Employee Rodrigues' evaluation of hisown responsibilities, was to point out to Kaplan, at his re-quest, the workers who were doing the work correctly andthose who were not. Thus he stated that, "if I watched, tookcare of the second shift, it would be logical to communicateto him who was a good worker and who wasn't." And he didso.Specifically in support of his claim respecting Schlyfes-tone's status counsel for the General Counsel set forth anumber, of factors. A consideration of these follows:That employees had been told by Kaplan that Schlyfestonewas "in charge" is based upon testimony to that effect byPerez. As I do not credit Perez, I reject such conclusions asare based thereon.Relianceupon employee Rodrigues' testimony thatSchlyfestone told him he had practically all of the responsibil-ity inside the factory appears from a study of the record tobe an exaggeration and taken out of context. Thus whenRodrigues was asked whether Kaplan (not Schlyfestone) hadtold him that Schlyfestone was in charge of the first shift allthe time or only when Kaplan was absent, his reply was "NoI think Steve was in charge all the time on the first shift, likeIwas on the second shift, like Imbert on the third."Employees Montoya and Perez are relied upon for theconclusion that Schlyfestone walks around the shop andchecks work and machines every day on the day shift. Asidefrom the fact that Schlyfestone is charged with fixing ma-chines and should be checking them, Montoya testified exten-sively that Kaplan never checked anything in the shop, neverassigned work, and in fact did nothing. Thus he would implythat Schlyfestone does this in his place. But the testimony ofthe bulk of General Counsel's witnesses is to the contrary,and to the effect that Kaplan is very much in evidence aboutthe plant during the day shift and that he gives them orders.In any event I accept the credited testimony of Kaplan thathe is in full charge of the operation and acts accordingly.- Ido not rely upon Perez' testimony, nor, in this respect, Mon-toya's.As to the giving of instructions relating to what jobs to run,what color and style of yarn to use on the machines, when tochange yarn, and other instructions given by Schlyfestone,General Counsel's claim that he gives these on his own orregularly relays them as orders from Kaplan appears to over-look the fact that the leadman on the other shifts do exactlythe same, by their own testimony and that of other witnessescalled by General Counsel.There are countless other duties and activities attributed toSchlyfestone which have been categorized by counsel for theGeneral Counsel as evidence of his superivsory position andagency. These are clearly the variety considered by the Boardas the duties of a leadman-the passing out of materials,shutting down and starting machines, ordering supplies on aregular basis in small quantity, with overall managementchanging of yarn, for example, he noted that Schlyfestone always consultedKaplan.11The testimony of President Kaplan and employees Schlyfestone andRodrigues is to the contrary COLONY KNITWEAR CORPORATIONapproval,12relaying requests for time off, on direction,relaying instruction of the boss in his absence,and,acting asa conduit for operational problems of individual employees.None of these, either individually or in bulk,impress me asthe mark of a supervisor, and I find no authority to supporta conclusion that the}-have been considered such elsewhere.Two elements of testimony give rise to the need for moreconsideration of this issue than the foregoing. One is Schlyfe-stone's position when Kaplanis onvacation, and the otheris his alleged close association with Kaplan.With respect to the latter consideration we have no way ofknowing how closely Kaplan would have associated witheither Rodrigues or Imbert if Kaplan's hours of work coin-cided with either of these leadmen's hours. Moreover, quiteapart from Kaplan's and Schlyfestone's credible denial ofclose affinity, the record is clear that Schlyfestone has thegreatest seniority of all the employees, having started whenthe plant opened, and that he initially obtained his job as aresult ofsomeundescribed referral to Karol, one of the part-ners of the business. In any event, I know of no case thatstands for the proposition that seniority or the manner ofhiring is determinative either of agency or supervisory au-thority.As to the claim that Schlyfestoneis"incharge" whenKaplanis onvacation the credited testimony of Schlyfestoneis clear.Kaplan took a week of vacation in January 1972, and3 days in Christmas week 1973, for a total of 8 days. In thelatter period Schlyfestonewas incharge of his shift, Galvanwas in charge of the second shift, Rodrigues having left Re-spondent's employ, and Imbert was in charge of the thirdshift. Schlyfestone was, in fact, in charge of the plant operation during this 3-day period, and explained it thus: "I wastold that before he left. By Mr. Kaplan." No payroll checkswere issued during either of Kaplan's absenceand Schlyfe-stone had no knowledge of other checks being issued byanyone.It defies logic andcommonsenseto expect that someonewould not be in charge of a going operation in the absenceof a supervisor. But to conclude as an absolute, however, thatsuch a substitute automatically becomes a supervisor wouldappear to stretch beyond its outer limit the doctrine of theregular exercise of right to control set forth by the UnitedStatesCourt of Appeals for the Sixth Circuit inOhio PowerCompany v. N.L.R.B.,176 F.2d 385. Such appears to havebeen the view of the Supreme Court when, inMarine Engi-neers Beneficial Association v. Interlake Steamship Co.,370U.S. 174 at 179, fn. 6, it cited with approval the followingquotation from a decision of the First Circuit:... the gradations of authority"responsible to direct"the work of others from that of general manager or othertop executives to "straw boss" are so infinite and subtlethat of necessity a large measure of informed discretionis involved in the exercise by Board of its primary func-tion to determine those who as a practical matter fallwithin the statutory definition of "supervisor."N.L.R.B.v. Swift & Co. [d1b/a New England Processing Unit],29212 It would seem that the fact that Schlyfestone is the leadman on the dayshift and is available for the regular visit of the supply salesmen, while thetwo on the late shifts are not, would make his handling of this detail anobvious assignment not necessarily attached supervisory status.253F.2d 561, 563 [1961].I accordingly conclude and find that Schlyfestone, by hisassigned duties during the 8 days of Kaplan's absence over aperiod of over 2 years, does not "as a practical matter fallwithin the statutory definition of `supervisor."'-With respect to the sum total of all of Schlyfestone's dutiesas considered herein I conclude and find that he is neither anagent of Respondent nor a supervisor within the meaning ofthe Act. By the same token I conclude and find that neitherof the remaining two shift leadmen are supervisors. Accord-ingly, I would further conclude and find that ajf three lead-men, including Schlyfestone, be included as employees in theunit appropriate for collective bargaining.D. The Alleged Discrimination, Interference, Restraint, andCoercion1.The warning of PerezIt is alleged in the complaint that on or about December10, 1973, Respondent, by President Kaplan, warned and di-rected its employees not to discuss the Union during theirtime in the plant. In support of this allegation counsel for theGeneral Counsel adduced testimony from Employee JaimePerez that President Kaplan called him to the office onDecember 12, and told him that if he continued to talk to theemployees about the Union he would have to fire him. Hequotes Kaplan as telling him he was disrupting employees'work.Kaplan's version of the incident differs considerably. Thushe testified that on the day in question Perez walked into thefactory on the shift immediately preceding his own, wearinga Garment Workers button, 2 inches in diameter, on his shirt.By this period of time, it should be particularly noted, Re-spondent had recognized and negotiated a contract with theTeamsters, and all of its employees, including Perez, weremembers of the Teamsters pursuant to the contract's unit-security provision. According to Kaplan the employees onthis shift stopped their work when Perez came in and cameover to him and began talking with him. Kaplan then calledPerez into the office and told him he wanted 8 hours of workfrom him and that he should not disrupt the work of em-ployees. He did not discuss the union situation with Perez nordid he tell Perez not to talk about the Union.In his original account of this incident Perez did not in-clude the button episode. On rebuttal, however, he admittedto having worn it, but stated that no one left his machine tocome talk to him until employee Imbertcame over to himsome time after he had arrived.As previously concluded, I do not credit the testimony ofemployee Perez. On the contrary, I accept Kaplan's versionas set forth above and find nothing in it that would constituteemployee interference, restraint, or coercion. I will, therefore,recommend that so much of the complaint as alleges thisincident to be a violation of the Act be dismissed.2.Perez' dischargeDuring the period encompassed by this proceeding twolayoffs occurred at Respondent's plant, both of them forreasons of economic necessity. The first occurred over theThanksgiving weekend 1973, and the employees were called 254DECISIONSOF NATIONALLABOR RELATIONS BOARDback on December 5; the second occurred on December 13.It is not disputed that both layoffs were effected in order ofseniority. In the November layoff all the employees were laid,off except Schlyfestone, Imbert, and Buitargo, the. threeleadmen.13 In the December 13 layoff Respondent laid offPerez,Romero, Montoya, Gonzalez, Sierra, and Niccolini(known to Respondent as Quiroga). By the first week ofJanuary these employees, with the exception of Perez, hadbeen recalled. Some of them did not return, having found jobselsewhere. Thereafter, several replacements were hired. Perezwas not recalled.When questioned at the trial concerning Perez' status Ka-plan conceded that shortly after the first of the year his layoffculminated in a discharge. Kaplan's credited explanation ofthe series of events leading to the decision to place Perez indischarge status follows:"Sometime during the period between the first and secondlayoff Perez, then working on the night shift, allegedly wentinto Kaplan's office and removed a chair for use elsewhere inthe plant. Kaplan'learned of this from the other employeeson the night shift. Prior to this time Kaplan had noted thatPerez had absented himself without calling in and had been-late severaltimes.On November 11 he had so notified theTeamsters with whom Respondent had contractual relations.Upon learning of the chair incident Kaplan again notified theTeamsters by a communication date December 11, as follows:Subject without permission came into my office at nightand removed my chair to the knitting floor. I am goingto warn him again not to disrupt my place of business.Subject is continually disrupting my business.Thereafter, as previously found, Perez appeared at the plantseveral hours before his shift on the day before the December13 layoff, wearing on his' shirt a Garment Workers button.This created what Kaplan categorized as a disturbanceamong employees then at work, all of whom belonged to theincumbent Teamsters. For this Kaplan called Perez into theoffice and told him not to disrupt the work, and that heexpected "eight honest hours of work from him." He alsoreferred to Perez' removal of the chair from his office andreprimanded him for it stating, "If he even touches anythingof mine again I'm going to fire him."15 Kaplan's testimonyalso makesit clear that he told Perez that any future disturb-ance would be a cause for dismissal. Kaplan's layoff of Perezon the following day, however, was not connected with thereprimand of Perez. On the contrary, as noted above, it in-volved the layoff of a number of employees because of slackbusinessand was admittedly effected on strict seniority.Kaplan, in the course of his conversation with Perez on theoccasion discussed above, never discussed Perez' conductwith him in terms of his union activity and Perez himselfconceded that Kaplan never asked him to remove the unionbutton that had caused the disruption in the first place.13Buitargo succeeded Rodrigues14 For reasons previously stated, Perez' explanations and denials are notconsidered as credible evidenceisPerez testified that he never removed the chair from the office butnevertheless, to mollify Kaplan at the time of the reprimand, he did not denythat he had taken it I would suggest that this particular mental gymnasticof Perez is further evidence of his inability tocopewith matters of truth orfalsity.Sometime during his second layoff Perez came into theoffice in the evening and removed from the timecard rack thecards of the working employees in order-to identify the newhires.16At 'the same time, according to the testimony ofGarment Workers Organizer Sciacca, Perez took from thetop of the desk in the office copies of the Teamsters authoriza-tion cards signed by Respondent's employees and broughtthem to Sciacca who copied down the names. The record isunclear as to what happened to these copies thereafter.Kaplan was apprised of Perez' visit and his handling of thetimecards by an employee working on the night shift. He wasnot told, however, that Perez had taken anything from theoffice.Upon learning of Perez' unauthorized visit Kaplandetermined to discharge Perez. On December 31, 1973, hewrote the. Teamsters to advise them, thus:Subject while not in my employ came in to factory thento office to copynames offof timecard rack. This actionwas illegal pleasehandle. Subject disrupted the work ofthe workers who were present at the time. This hap-pened during or before Xmas week.By January 5, 1974, the callback of all laid-off employeeshad been accomplished, excepting for Perez. Although he didnot so notify him Kaplan considered Perez discharged anddid not recall him. Several of the laid-off employees hadfound jobs elsewhere in the meantime so Respondent hirednew employees in their place, some of whom had also left andhave been replaced.Upon the filing of the complaint in this matter Respondent,on advice of counsel, on January 15, 1974, telegraphed Perezto return to work, conditioning the return upon reporting-byFriday, January 15, 3 days later. In reply Perez informedRespondent he was then working and that the short notice hewas being given was unfair, he being required to give 2-weeksnotice in order to advise his present employer of his plannedreturn. Thereafter, on February 28, Respondent reconfirmedits January 15 offer, protesting that it had intended the origi-nal one to be unconditional, and indicating that the new offerwould remain open for a period of 2 weeks.Upon consideration of the foregoing findings, based as theyare upon credible testimony, I am persuaded that EmployeeJaime Perez was discharged by failure to be recalled for thereasons stated by President Kaplan, namely his unauthorizedvisit to the plant office and the handling and checking of thetimecards while there, and his removal of a chair from Ka-plan's office. I am fullyaware,of course, thatPerez wasactive in behalf of the Garment Workers and was indeedresponsible for the organization's activityamong the em-ployees.And I have no hesitancy in finding, as I do, thatKaplan was fully aware of Perez'unionactivities. I know ofno rule of law, however, that provides such employees withimmunity from the usual consequences of misconduct, in-cluding, ashere, discharge.Havingthus found and concludedthat Perez was discharged for cause and not for reason of hisunion membership and activity I shall recommend that somuch of the complaintas allegeshis discharge to be a viola-tionof Section 8(a)(3) of the Act be dismissed.16 I do not credit Perez' denial that he removed the cards from the rack. COLONY KNITWEAR CORPORATION255E.The Alleged RefusalTo BargainAs I have detailed earlier, Garment Workers representa-tives appeared at Respondent's plant on September 6 andrequested of President Kaplan that he recognize the GarmentWorkers as the majority representative of the employees andnegotiate a contract. Kaplan's equivocal reply evoked fromOrganizer Sciacca the suggestion that he consult an attorneyand, depending upon the version accepted, get in touch withthe Union or the Union would get-in touch with him. Bytelegram dispatched immediately after the request and re-ceived by Respondent the following day the Garment Work-ers repeated its demand and stated its willingness to prove itsmajority status. All of this is conceded by Respondent.Extensive testimony and documentation was adduced atthe trial, including employees' signed cards authorizing theGarment Workers to represent them. It is upon the basis ofthese cards, claimed by counsel for the General Counsel torepresent a majority of the employeesin anappropriate bar-gaining unit, and Respondent's failure to recognize and bar-gain with the Garment Workers, that General Counsel baseshis contention that'there has been an unlawful refusal tobargain which warrants the issuance of a bargaining order.InN.L.R.B. v. Gissel Packing Company,395 U.S. 575,614-615 (1969), the Supreme Court stated thata bargainingorder should issue "[i]f the Board finds that the possibility oferasing the effects of past practices and of ensuring a fairelection by the use of traditional remedies, though present, isslight and the employeesentimentonce expressed throughcards would, on balance, be better protected by a bargainingorder."The alleged misconduct which General Counselclaims to be such as would preclude the holding of a fairelection and would thus require the issuance of a bargainingorder was the discharge of Perez which, upon credible evi-dence, I have found to have been for cause, and the substanceof Kaplan's reprimand of him which I have found, also uponcredible evidence, not to constitute unlawful interference,restraint, or coercion. So much of thelegal basiswhich wouldsupport a bargaining order having evaporated, all that re-mainsis theunlawfulassistance which Respondent has beenalleged to have given to the Teamsters by recognizing it undermost peculiar circumstances, negotiating a contract with it,agreeing in the contract to a provision for a union shoprequiringcontinuingTeamsters membership, for the checkoffof dues and initiation fees, and for maintaining and enforcingthis contract. In greater detail hereafter I shall consider thisparticularallegationand will find it to be violative of the Act.I am notpersuaded, however, that this is the variety of ag-gravated conduct that the Supreme Court had in mind inGisselas would preclude the holding of a free election. On thecontrary, the multiplicity of signed authorization cards here,some executed under peculiar circumstances (Quiroga andNiccolini,supra)seemsto be a representation situationwhich cries out for the holding ofan electionto resolve theconfusion.Upon consideration of the foregoing, and upon considera-tion of the lack of credible evidence to support a finding ofunlawful conduct of the nature contemplated by the Court inGissel,I find an analysis of the cards unnecessary,17 and willrecommend that as of so much of the complaint as alleges aviolation of Section 8(a)(5) requiring the issuance of a bar-gaining order be dismissed.-F.The Unlawful Assistance to the TeamstersThe circumstances surrounding the efforts of the GarmentWorkers-to be recognized by Respondent and the counterplaywhich followed thereafter have been so sufficiently detailedto this point in the Decisionas tonot require further repeti-tion. Suffice it to say that immediately upon being presentedwith the Garment Workers demand for majority recognition,followed by the telegrams of offer to prove that majority,Respondent admittedly undertook, through the apparentaegis of its silent partner, Karol,a liaisonwith the Teamsterswhich quickly resulted in the presentation of signed Team-sters authorization cards. At least some of these, it was testi-fied,were signed in Respondent's office. There immediatelyfollowed a verification of cardsignatureswith cancelled pay-checks, the recognition of the Teamsters, the signing of amemorandum of agreement, the execution of a collectiveagreement which included union-security and checkoff provi-sions, andthe implementation and enforcement of this agree-ment thereafter.Nothingis sofirmly established in the law of labor rela-tions as the obligation of an employer to maintain a positionof strict neutrality when faced with the conflicting claims oftwo or more rival unions which give rise to a real questionconcerning representation in a unit appropriate for collective,bargaining." Implicit in this concept of neutrality is the ex-istence of a real representation question. And in this respectit isunderstood, of course, that the filing of a representationpetition by a rival organization, a condition not present here,is not thesine qua non. 19Whatissignificant is the characterof the rival claim. Thusit iswell established that "employerdoes not violate the Act by extending recognition to one ofthe competiting [sic] unions where the rival union's claim isclearly unsupportable or specious, or otherwise a colorableclaim."20In theinstant situationcertain things are clear: The rivalsexist, the claim was made, and by Respondent's recognitionof the Teamsters and the execution of a contract, after themaking of the claim, the neutrality was breached. What re-mains to be determined then is whether, by established stan-dards, the claim of the Garment Workers failed to create a realquestion concerning representation. I find no such deficiency.It is of no consequence that the majority status of theGarment Workers has not been established, nor should it berequired to be. Findings based upon evidence adduced at thehearing disclosed that 6 of the 13 employees in the appropri-t7A review of the record discloses that as of September 6, the date of theGarment Workers' demand, there were 13 employees in the bargaining unit,including Schlyfestone and 3 Sunday workers As of the same date cards hadbeen signed by employees Whiteman, Bogdanov, Sierra, Imbert, Marquez,and Perez, a total of six For reasons of credibility previously stated I havenot included the card signed by employee Quiroga (alias Niccolini).18Midwest Piping & Supply Co., Inc.,63 NLRB 1060;William PennBroadcasting Company,93 NLRB 1104.19Novak Logging Company,119 NLRB 1573, 1574 (1958), 'and casescited at In. 4.20The Boy's Markets, Inc., and Food Employers Counci4 Inc,156 NLRB105 (1965) 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDate unit had authorized the Garment Workers to representthem at the time the claim was made. To the extent, therefore,that the complaint herein alleges a violation based upon theGarment Workers being designated by a "majority of theemployees," I would conclude and find that the GeneralCounsel has failed in its proof.But asneither substantialitynor majority is of moment in the circumstances presentedhere I would further conclude that, having made its claim,which for reasons previously considered must necessarily beconsidered colorable, being based as it is upon authorizationcards 'of seven employees, the Garment Workers therebycreated a real question concerning representation. Upon theforegoing, therefore, it is clear that during the pendency of arealquestionconcerningrepresentationRespondentbreached the neutrality required of it by recognizing andbargaining with the Teamsters.21 As such conduct has con-sistently been held to be interference, restraint, and coercionof employees in the exercise of their statutory rights andunlawful assistance to a labor organization, I conclude andfmd that Respondent has thereby violated Section 8(a)(1) and(2) of the Act.22IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its business operations21American Bread Co'mpany,170 NLRB 85, fn. 1 (1968)22The Boy's Markets, Inc, supra; Scherrer and Davisson Logging Com-pany, 119NLRB 1587 (1958),William Penn Broadcasting Company, supra;Midwest Piping and Supply Co., Inc., supra23The Bassick Company, Spring Valley Division, a division of Stewart-Warner Corporation,127 NLRB 1552 (1960).described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found and concluded that Respondent renderedunlawfulassistanceand support to the Teamsters, therebyinterfering with, restraining, and coercing its employees'inthe exercise of rights guaranteed them by Section 7 of the Act,I shall recommend that it cease and desist therefrom. Affir-matively I shall recommend that Respondent withdraw andwithhold any recognition it has granted the aforesaid Team-sters or any labor organization unless and until the NationalLabor Relations Board has certified it, or such other labororganization as may qualify as majority representative ofRespondent's employees, following a Board-conducted elec-tion in the unit which I have found to be appropriate for thepurposes of collective bargaining. I shall further recommendthat nothing in the Board's order be construed as-varying orabandoning wages, hours, seniority, or other substantialbenefits contained in any outstanding agreement between theRespondent and the Teamsters.23 I shall further recommendthat Respondent post customary notices.In addition I shall recommend that the Regional Directorbe directed to refer the record in this case to the United Statesattorney for the Eastern District of New York and agenciesof the Federal and state governments responsible for the ad-ministration of unemployment insurance matters for appro-priate action.[Recommended Order omitted from publication.]